 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Dennis Hines,                                            Case No. 2:19-cv-1996-APG-DJA

 4                         Plaintiff,
                                                            ORDER CLOSING CASE
           v.
 5
     Washington Federal Bank,
 6
                           Defendant.
 7

 8

 9          I previously dismissed plaintiff Dennis Hines’s complaint and allowed him to file an

10 amended complaint by February 11, 2020. See ECF No. 11. I reiterated that deadline in a

11 subsequent order. See ECF No. 14. Hines has not filed an amended complaint. Instead, he filed

12 a motion that seems to request a stay of the case, although it is unclear if that is the relief he is

13 requesting. ECF No. 16. Regardless, that motion does not offer any valid reason to stay or delay

14 the closing of this case. Therefore, the clerk of the court is ordered to close this case.

15          Dated: February 12, 2020.
                                                           ________________________________
16                                                         ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
